Citation Nr: 0412330	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  92-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds of the cervical spine affecting Muscle Group 
XXII, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 until 
July 1954.  

This matter originally came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
January 1991 rating decision of the VA Regional Office (RO) 
in New York, New York that denied the veteran's claim of an 
increased rating for residuals of shell fragment wounds in 
the cervical region affecting Muscle Group XXII.  By a 
decision entered in October 1998, the Board granted a 30 
percent rating for this service-connected disability.  

The veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  In September 1999, the 
VA Office of General Counsel and the appellant filed a joint 
motion for remand and to stay proceedings, essentially for 
lack of adequate reasons and bases in the Board 
determination.  By Order dated in October 1999, the Court 
granted the motion, vacated the Board's October 1998 
decision, and remanded the case to the Board for further 
action in accordance with the Order.  

This case was subsequently remanded by a decision of the 
Board dated in August 2000, and is once again before the 
signatory Member for appropriate disposition.

The veteran was afforded a personal hearing in October 2003 
before the undersigned Member of the Board sitting at 
Washington, DC.  The transcript is of record.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected residuals of shell fragment wound of the 
cervical spine affecting Muscle Group XXII include 
degenerative disc disease, and are more severely disabling 
than reflected by the currently assigned disability 
evaluation.  It is contended that a higher rating is 
warranted in this instance.  The veteran's attorney maintains 
that this disability has not been properly rated with respect 
to the disc disease aspect of the claim, and that this should 
be accomplished.  

The record reflects that in the supplemental statement of the 
case dated in May 2001, the RO advised the veteran that 
degenerative disc disease had been accepted as part of the 
service-connected cervical shell fragment wound residuals.  
The Board points out that by regulatory amendment effective 
September 23, 2002, substantive changes were made to the 
schedular criteria for evaluation of intervertebral disc 
syndrome, as set forth in 38 C.F.R. § 4.71a, DC 5293; 67 Fed. 
Reg. 54345-54349, August 22, 2002.  The veteran is thus 
entitled to evaluation of the service-connected disability 
under both rating criteria.  If the revised version of the 
law is more favorable to the veteran, the retroactive reach 
of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000 (2000).  

The Board notes that although the veteran was notified of the 
changes and given the opportunity to provide evidence or 
argument specific to the new rating criteria in a letter 
dated in December 2002, it is not demonstrated that the RO 
considered the veteran's claim in light of the revised 
diagnostic criteria.  Thus, to avoid potential prejudice to 
the veteran, a remand for RO consideration of the new rating 
criterion is indicated.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, VA orthopedic and neurologic 
examinations should be scheduled, especially in view of the 
fact that it appears that the veteran has not been examined 
for VA compensation and pension purposes since April 2001.

The Board also notes that the appellant has received VA 
outpatient treatment over the years, but that the most recent 
records date only through May 19, 2000.  Therefore, records 
dating from May 19, 2000 should be requested and associated 
with the claims folder.  It is also shown that the appellant 
has been treated by a number of private physicians, with the 
most recent clinical report of record dated in June 2000.

Finally, the Board points out that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002) was promulgated which obligates VA to 
heighten its duty to assist the veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO should review the 
record to ascertain whether or not the appellant has been 
provided with the appropriate notice under the VCAA.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked to identify all VA and non-VA 
health care providers who have treated 
him since June 2000 for his cervical 
shell fragment wound residuals.  
Complete clinical records should be 
obtained from each health care provider 
the veteran identifies, if not already 
of record.

2.  The veteran's VA outpatient clinical 
records dating from May 20, 2000 should 
be requested and associated with the 
claims folder.

3.  After any requested records have been 
received and associated with the claims 
file, the veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the degree of severity of his 
shell fragment wound residuals affecting 
Muscle Group XXII with cervical 
degenerative disc disease.  The entire 
claims file and a copy of this remand 
must be made available to the examiners 
designated to examine the veteran, and 
the examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including X-
rays, and range of motion testing of the 
neck (expressed in degrees, with standard 
ranges provided for comparison purposes) 
should be accomplished, and all clinical 
findings pertaining to the cervical spine 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiners should describe the 
manifestations of the veteran's 
intervertebral disc disease in accordance 
with pertinent former and revised 
criteria for rating that disorder.  
Specifically, the examiners should (a) 
render findings as to whether, during 
examination, there is mild, moderate, 
severe, or pronounced intervertebral disc 
syndrome, and (b) specify the total 
duration of incapacitating episodes, if 
any, over the past 12 months (an 
"incapacitating episode" being a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by and 
treatment by a physician).  The examiner 
should also provide findings as to 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the neck attributed to 
the service-connected disability.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  He or she should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use of the neck to the extent 
possible.  The examiner should express 
such functional loss in terms of 
additional degrees of limited motion, if 
any.  All examination findings, together 
with the complete rationale for the 
comments expressed, should be set forth 
in printed (typewritten) reports.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination reports do not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the reports 
must be returned to the examiners for 
corrective action.  38 C.F.R. § 4.2 
(2003). 

5.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 development and 
notice obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Any other development 
deemed indicated by the RO should also be 
accomplished.

6.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issue of entitlement to 
an increased rating for residuals of 
shell fragment wound of the cervical 
spine affecting Muscle Group XXII, in 
light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




